Citation Nr: 1422002	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-09 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from June 1957 to June 1960.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  In October 2012, the case was remanded for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for bilateral hearing loss is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.

FINDING OF FACT

The Veteran's current low back disability was not manifested in service; arthritis of the low back was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that any current low back disability is related to his service, including as due to an injury sustained therein.


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1131, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi 18 Vet. App. 112, 120-21 (2004).  VCAA notice requirements apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

September 2008, May 2009, and June 2009 (prior to the initial adjudication of the claim) letters notified the Veteran of the evidence needed to substantiate his claim; informed him that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was responsible for providing private records or any necessary releases [for private records] and enough information to enable VA to request them; and informed him of how ratings and effective dates are assigned.  

The Veteran's service treatment records (STRs) are unavailable.  Pertinent postservice treatment records have been secured.  He has not identified any pertinent records that remain outstanding.

As the Veteran's STRs are unavailable, VA has a heightened duty to assist him in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate source medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The Veteran was apprised of this by a letter in June 2009, wherein he was advised to submit any copies of STRs in his possession or any documents that could substitute for STRs (e.g., "buddy" certificates, letters/photographs contemporaneous with service, and insurance/employment physical examinations).  The Veteran has not identified any additional available evidence, such as private medical records, that remains outstanding. 

The Veteran was afforded a VA examination in November 2012.  The Board finds that the report of that examination is adequate for rating purposes, as it reflects review of, and familiarity with, the record and contemplates the relevant medical evidence and lay assertions therein and includes notation of all pertinent clinical findings and rationale for the opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist in met.

Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by [peacetime] service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases (including arthritis) may be presumptively service connected if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  To substantiate a claim of service connection, there must be evidence of: A current disability (for which service connection is sought); incurrence or aggravation of a disease or injury in service; and a nexus between the claimed disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a). 

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

As was noted, the Veteran's STRs are unavailable and VA has a heightened duty to assist him in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991). This duty includes a search for alternate source medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit- of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's main contention is that his low back disability is due to an injury that he sustained in service during a physical altercation just prior to discharge.  He asserts that doctors have told him that his current back disability is due to an old injury that resulted in bone spurs.

The Veteran is competent to testify regarding facts or circumstances that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2); see Layno v. Brown, 6 Vet. App. 465, 471(1994).  He is competent to provide testimony regarding the alleged incident in service, and the Board finds no reason to question the credibility of his report that he was involved in an altercation in service.

As was noted above, the Veteran's STRs are not available for review. 

A September 2008 statement from the Veteran indicates that just prior to his discharge from service, he was out at a celebration when he got in a confrontation with a Military Policeman (MP) who hit him in the back with his nightstick several times.  He reported having back problems since separation in 1960 and that doctors have told him that an old injury resulted in bone spurs on his lower spine.  The Veteran noted that his attempts to locate his private treatment records have been unsuccessful (as the records either were destroyed or cannot be located).  

In July 2009 letter to Senator Mark Pryor, the Veteran expressed his belief that his current back problems are due to the fact that there was no "back protection program" during his service.  

A March 2010 statement from the Veteran indicates that he began to seek treatment for back problems in the late 1960s.  He reiterated that his attempts to locate his medical records have been unsuccessful (because of the prolonged intervening time interval).

An April 2011 letter from the Veteran to Senator John Boozman states that he has been experiencing back problems since his separation from service and that age has aggravated the problem.

An October 2011 private MRI of the Veteran's low back shows diffuse degenerative disc disease.  There was multilevel central canal and foraminal stenosis.  There is a note that nothing surgical is required, but physical therapy is recommended.

An October 2012 statement from the Veteran states that his back has continued to bother him and that his current back problems are a result of the conditions working in a power house during service.  He notes that he was not provided ear protection or back support and was told to "get used to it."

An October 2012 statement from the Veteran outlines his occupational history since separation from service in 1960, including maintenance and construction of toll lines, installation and maintenance of telephone lines, service and switch foreman, and supervision of design and development of intelligence networks. 

On November 2012 VA thoracolumbar spine examination, the diagnosis was spondylosis and degenerative disc disease.  The examiner noted the Veteran's report of a history of pain and stiffness beginning in the mid to late 1960s, approximately 10 years after service, and continued numbness and pain in his right leg.  After reviewing the record and examining the Veteran, the examiner opined that it is less likely than not that the Veteran's current low back disability is related to service.  The examiner noted the lack of low back complaints or symptoms during service or within one year after separation and that , based on his own account the Veteran did not seek treatment for back pain until several years after his discharge from service.

A November 2012 VA imaging report indicates that the Veteran had disc narrowing at all levels of the lumbosacral spine. 

There is no objective evidence of a diagnosis of a low back disability postservice until approximately 50 years after the Veteran's discharge from active duty (see October 2011 MRI).  While the Veteran has reported that he has had continuous back problems since an injury in service and began receiving treatment a few years thereafter, his accounts of onset of a chronic back disability in service and continuity since (with treatment beginning a few years after service) are simply not credible.  Significantly, if treatment began in the 1960s and has continued since, and conceding that treatment records from the 1960s and 1970s may be unavailable, there is no explanation why more recent treatment records are also not available (if there was the alleged continuity).  Where contemporaneous records would be expected to provide support for the accounts, they do not; he has not identified any treatment in the years 2000-2011.  Notably, the Veteran's occupations postservice included installation of lines (which presumably would have required strenuous activity -which would be inconsistent with a long-standing back disability that required treatment).  Consequently, service connection for a back disability on the basis that such disability became manifest in service, and has persisted since, is not warranted.  Inasmuch as there is no evidence that low back arthritis was manifested in the first year following the Veteran's separation from active duty, presumptive service connection for such disability (as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) likewise is not warranted. 

Given the absence of STRs, it may be conceded (because his account of being in an altercation in service is not contradicted in the record) that the Veteran suffered some sort of injury in an altercation in service; however, it is not shown that such and injury resulted in any chronic back pathology/disability.  The only medical evidence that directly addresses the matter of a nexus between the Veteran's current back disability and his service/injury therein is the report of the November 2012 VA examination, when the examiner opined that the Veteran's back complaints are unrelated to his service or any injury therein.  The physician noted the history of the claimed and diagnosed disabilities and thoroughly explained the rationale for the opinion.  The Board finds this evidence highly probative in the matter at hand (as the examiner is a medical professional qualified to provide it and supports it with explanation of rationale and citation to supporting factual data).  Because there is no competent (medical opinion/treatise) evidence to the contrary, the Board finds the November 2012 VA examiner's opinion to be persuasive. 

In the absence of credible evidence of continuity of symptoms, the Veteran's own assertions that there is a nexus between his current back disability and an injury in service are not competent evidence.  The etiology of an insidious process such as arthritis/disc pathology/stenosis is a matter which is beyond the scope of lay observation, but is a complex medical question that requires medical knowledge/training.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran is a layperson, and lacks the training/expertise to offer a probative opinion in the matter; he does not cite to supporting medical opinion or treatise evidence, and does not provide any adequate explanation of rationale for his theory or entitlement (other than the allegation of continuity of symptoms and treatment, which the Board has found not credible).

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability.  Accordingly, the appeal in the matter must be denied.

ORDER

The appeal seeking service connection for a low back disability is denied.


REMAND

The Veteran claims that he developed bilateral hearing loss as a result of exposure to noise trauma in service.  His DD Form 214 reveals that his military occupational specialty was construction mechanic and his statements indicate he worked first at a power generation station and then in construction of underground duct systems.  It may reasonably be conceded that he had extensive exposure to occupational noise in service.  Furthermore, he states that postservice he maintained and repaired telephone and toll lines until around 1988, when he was assigned to supervise the design and development of intelligence networks.  He notes that at no time during his postservice occupational history was he exposed to acoustic trauma.  Based on his accounts, it may be conceded that he was exposed to somewhat greater levels of noise in service than postservice.

On February 2010 VA audiological evaluation and in a January 2013 addendum opinion, the examiner noted that there was no separation audiometry and therefore could not resolve the question of a nexus between the Veteran's hearing loss and noise trauma in service without resort to speculation.  It is well-established in caselaw that service connection for hearing loss disability is not precluded by normal (or the absence of) audiometry at separation.  See Hensley  v. Brown; 5 Vet. App. 155 (1993).  In essence, the opinion of the examiner is a non-opinion (with no probative value).  It is also well-established that once the duty to assist by providing an examination is triggered, VA must provide one that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303   (2007).  If the factual evidence (or the state of medical knowledge) as to a particular matter is such that an opinion regarding the probability of a nexus is indeed not possible, the examiner must provide explanation for that conclusion.  Consequently, another examination to secure an adequate medical advisory opinion is necessary.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should arrange for an audiological evaluation of the Veteran to determine whether his current hearing loss disability is related to his service.  The Veteran's record must be reviewed in conjunction with the examination (and the examiner should note that it is conceded that the Veteran's duties in service exposed him to greater levels of noise exposure than he encountered postservice).  Based on review of the record and examination of the Veteran, the examiner should provide an opinion regarding the likely etiology for the Veteran's hearing loss disability, and specifically whether it is at least as likely as not (a 50% or better probability) that the Veteran's current bilateral hearing loss is related to his exposure to construction noise trauma in service. 

The examiner must explain the rationale for the opinion in detail.  If the examiner concludes that the hearing loss is unlikely to be related to service/noise trauma therein, the explanation of rationale should identify the more likely cause for the hearing loss, and why that is so.  If any opinion sought cannot be offered, the examiner must explain why that is so. 

2.  The RO should then review the record and readjudicate this claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate consideration.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


